Exhibit 10.1

 


AMENDMENT NO. 6 TO Capital on Demand™ SALES AGREEMENT


June 28, 2019

 

JonesTrading Institutional Services LLC

757 Third Avenue, 23rd Floor

New York, NY 10017

 

Ladies and Gentlemen:

 

ARCA biopharma, Inc., a Delaware corporation (the “Company”), and JonesTrading
Institutional Services LLC (the “Agent”), are parties to that certain Capital on
Demand™ Sales Agreement dated January 11, 2017, as amended on August 21, 2017,
January 25, 2019, March 11, 2019, May 9, 2019 and May 20, 2019 (together, the
“Original Agreement”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Original Agreement.  The parties, intending to
be legally bound, hereby amend the Original Agreement pursuant to the terms of
this amendment No. 6 to the Original Agreement (this “Amendment No. 6”) as
follows:

1.The first paragraph of Section 1 of the Original Agreement are hereby deleted
in their entirety and replaced with the following:

 

“Issuance and Sale of Shares.  The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through or to the Agent, as sales agent or
principal, shares (the “Placement Shares”) of common stock of the Company,
$0.001 par value per share (the “Common Stock”) having an aggregate offering
price of up to $17,523,725, provided, however, that in no event shall the
Company issue or sell through Agent such number of Placement Shares that (a)
exceeds the number or dollar amount of shares of Common Stock that may be sold
pursuant to the Registration Statement (as defined below), or (b) exceeds the
number of authorized but unissued shares of Common Stock of the Company (the
“Maximum Amount”). Pursuant to this Agreement, shares of Common Stock were
previously sold for $16,600,281 in aggregate gross proceeds under a separate
prospectus and prospectus supplement. Under this Agreement, as amended by
Amendment No. 1 to Capital on Demand™ Sales Agreement, dated August 21, 2017,
Amendment No. 2 to Capital on Demand™ Sales Agreement, dated January 25, 2019,
Amendment No. 3 to Capital on Demand™ Sales Agreement, dated March 11, 2019,
Amendment No. 4 to the Capital on Demand™ Sales Agreement, dated May 9, 2019,
Amendment No. 5 to the Capital on Demand™ Sales Agreement, dated May 20, 2019
and Amendment No. 6 to the Capital on Demand™ Sales Agreement, dated
June 28, 2019, the Company, through the Agent, may offer and sell further shares
of Common Stock having an aggregate offering price of up to $763,820 pursuant to
the Prospectus (as defined below).  Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this

 

--------------------------------------------------------------------------------

 

Section 1 on the amount of Placement Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Agent shall have no
obligation in connection with such compliance. The issuance and sale of
Placement Shares through Agent will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and at no earlier time than
such time as the Registration Statement shall have been declared effective by
the Securities and Exchange Commission (the “Commission”), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Placement Shares.”

 

2.Section 6(s) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Market Capitalization.  The aggregate market value of the outstanding voting
and non-voting common equity (as defined in Securities Act Rule 405) of the
Company held by persons other than affiliates of the Company (pursuant to
Securities Act Rule 144, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was equal to $21,841,969 (calculated
by multiplying (x) the highest price at which the common equity of the Company
closed on the Exchange within 60 days of the date of Amendment No. 6 to Capital
on Demand™ Sales Agreement times (y) the number of Non-Affiliate Shares).  The
Company is not a shell company (as defined in Rule 405 under the Securities Act)
and has not been a shell company for at least 12 calendar months previously and
if it has been a shell company at any time previously, has filed current Form 10
information (as defined in Instruction I.B.6 of Form S-3) with the Commission at
least 12 calendar months previously reflecting its status as an entity that is
not a shell company.”

 

3.All references to “January 11, 2017 (as amended by Amendment No. 1 to Capital
on Demand™ Sales Agreement, dated August 21, 2017 and as further amended by
Amendment No. 2 to Capital on Demand™ Sales Agreement, dated January 25, 2019,
Amendment No. 3 to Capital on Demand™ Sales Agreement, dated March 11, 2019,
Amendment No. 4 to Capital on Demand™ Sales Agreement, dated May 9, 2019 and
Amendment No. 5 to Capital on Demand™ Sales Agreement, dated May 20, 2019)” set
forth in Schedule I and Exhibit 7(l) of the Original Agreement are revised to
read “January 11, 2017 (as amended by Amendment No. 1 to Capital on Demand™
Sales Agreement, dated August 21, 2017, Amendment No. 2 to Capital on Demand™
Sales Agreement, dated January 25, 2019, Amendment No. 3 to Capital on Demand™
Sales Agreement, dated March 11, 2019, Amendment No. 4 to Capital on Demand™
Sales Agreement, dated May 9, 2019, Amendment No. 5 to Capital on Demand™ Sales
Agreement, dated May 20, 2019 and Amendment No. 6 to Capital on Demand™ Sales
Agreement, dated June 28, 2019)”.

 

4.Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

 

2

 

--------------------------------------------------------------------------------

 

5.In addition to the requirements under Section 5 of the Original Agreement, the
Company agrees to pay the reasonable fees and disbursements of JonesTrading’s
counsel in an amount not to exceed $8,000 in connection with this Amendment No.
6 to Sales Agreement.

 

6.This Amendment No. 6 together with the Original Agreement (including all
schedules and exhibits attached hereto and thereto and Placement Notices issued
pursuant hereto and thereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 6; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement.

 

7.This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the principles of
conflicts of laws. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection with any transaction contemplated hereby, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Amendment and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

8.The Company and the Agent each hereby irrevocably waives any right it may have
to a trial by jury in respect of any claim based upon or arising out of this
Amendment or any transaction contemplated hereby.

 

9.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed amendment by one party to the other
may be made by facsimile transmission.

 

 

[Remainder of Page Intentionally Blank]

 

3

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding among the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and the Agent.  

Very truly yours,

 

JONESTRADING INSTITUTIONAL SERVICES LLC

 

 

By:      _/s/ Burke Cook_____________

Name:  Burke Cook

Title:  General Counsel

 

 

ACCEPTED as of the date

first-above written:

 

ARCA BIOPHARMA, INC.

 

 

By:    _/s/ Brian Selby______________

Name:  Brian Selby

Title:  Vice President, Finance

 

[Signature Page to Amendment No. 6]